OFFICE     OF THE   ATTORNEY       GENERAL         OF TEXAS
                                     AUSTIN




lion. Leroy L. ldoore
county iittolmey
Houeton county
Orookett, Texar

Dear   Yr.    Moore:

                             Opinion    Ho.     0-72i+11
                             Re,   Is   it    jurlmllc
                                    State     8nd Ooua




         You request thr op
queatlom oontaind in pur
roiiorn:




                                                           aore   i8 in Eou8ton
                                                             tnot   or 120 aore

       been    Y88e88
                                                           0r   the   owner8 are
                                                        obtain 8errloe by
                                                    that one 8uit ror the
                                                   , ii  prJ88ibh   Ii thi8
                                                   $W.l      be molded.




               WPleaee   adrim    r&ether     or not the Spate of          Tosa8
       oan rile 8uit in either Efourtona0umy or Trinity aounty
       for State taxes and tare8 hue both couutfss by the ownws
       or this    land.”
Hen. Leroy L. twre,           page 2


               Thr,   question   ror amwer 181     18 It   juri8d&tl0.n81
that   8Ults    iOr    stFAtf3 8nd OOIAUty ad vt&Oroi~& taXo8 b@i rihd         iE
the dl*trict acurt of t:m aounty where the land                    $8   loomted
and th6 texts assea-ed?

           via think the uiffer to thl8                qUe86iOQ l8 round      In
the athtute8,   the pertinent prori8ioa8                  of whlsh we shall   state
a8 roim5t

               *hll 800Ions     or    8ui68   r0r   Ine   oolleotlonor dolln-
       quont ad ralorea taxma on llthor real or porsoti
       property dU0 the Ma80 or TOXa8 or any polltiocl 8Ubditi-
       8Ioar thereor, 8haU be brought in a oourt or lmp4tont
       jUri8diOtiOn in the &waty iP wbioh 8UOb 8aXO8 WOro
       levied.* (Art. 7345b-1, V.R.C.S.)
           ‘Phi8 p3X+V181Oa Or EhO &#&Us0 W88 m888d by th0
48th LeU1818tur0,   S. B, 643. io, 46Oh L*6&8laC;UN,    me.  lf#l,
lRd we think tho OmorgOaoy olm180 -88       ib pl.aia that  it I8
the lyI8latIre Intat that 8ult r0r &Mnqumt           aa +alorom
$a~88 may be malatained oalr IJ#the OC?WI~Jin whtoh t&o
lend Is 0IfusWd. This 18 N&rO8s by the ome?ge?aOy rlaum
which 18 Me fQ11OW8S
               "The raot th8t        8heFe 18 nm no pl.8u         pmwl8ion    or
       law pormlttlnq8~ aotfoa er rult for oolleotfon oi
       dolfngusntad valor~m *axe8 on p0rron8.l pwperty to k
       3ha~ntained     8~8 agah8t     plea8    Of   prltilego    by nOR-rO8idORt
       toxpayors      In the Gountr      Lri whiab.   tush tax.8 have beon
       PerIea and In whlah 8ooh taxe8 an pamblo,         and aortain
       Gotart Of Appeal8 nave held that 8u8h 8tit8 aT0 govWaed
       by 880 gonoral rule 01 fenuo In ottil      aotIon8 and w    bo
       re~ored upon plea8 Of ptlvI10g0 to Gouatio8 o8her than
       tho8o In whioh suoh tax08 aro payable, thrrrby roquIrin&
       0ountJr and/or diatrlot   0rrt00n    to travel and t ren8por6
       orrioiei  reoordo to distant GorurtIoa Ln order to 0nm00
       payment or ths legal due&, a0 gWat herd8bip, ln6ontoaie3oe
       and prohibitive   erpeamo to tho Countiss    and unit8 inral~sd,
       thereby affecting    the pilblla mmmuo, ereate8 an hfqmratiro
       publio Reee88itp    end 911 emorgeaoy requfrin&the    eUepen8iOn
       of tha Constitutional    Wule requiring bill8   80 be read 6~
       three 8ereral days, MI& ictieie hereby mupemSed, aad this
       kot 8hall take erfeut and bo Ia rome r20n and afber it8
       ms8aaeI &Id it 18 00 BSWOted.”
Bon. Leroy L.               ~&ore,        Pa*         3


                       Everi prior        to        the’enaotmont       or 8. B. No. A&, wo
think        it    true     that     ao    to       4elinQUUIt        8d ValOF0m tU68           apin8t
real estate,  suit Wa8 required to be riled In the oounty in
whloh the lead w&s situated. The piupoae of this logislatlre
ematment yea to m&et he rule equally appllaablo    to 8UitO  for
dellnqueat ad mlorem taxes OILparaoeel property. Furthomaore,
Art. 7326, V. N. !'.s., prorlde~r
              wWhenevermy taxe8 on Poal l8tato     hare beooae
         dOlinqUent it 8hau be the dUOp Or tho 6Obmty 8ttOmOr
         upon the exglratioa  or t ho thirty 60X8 notioo pwvfa0d
         for In the two preoediw    artIole8 or a8 8eoa bhemmS8or
         au preotlosble.                  to rile         malt In the name or the S.6860
         or Texas in thi               di8trfOt aoum Or the 0OUaty rh0~                             8Uoh
         real          0866&B 18      8ittMted r    th tot1       t rt
         lateroet,            penalty          and     0~8O~~tb8:       hii.l”, m~&“i&%8’
         for       811 year8 8bOO the thlrtpfir86                               day or    Dbo~ak,
        1908, with Iatonet   ooaputwl thoreon to tho #Am8 fired
        ror the trio1 thoroor a$ tie mat0 or 8iX por 0-t    par
        aawn, end ahall pray for jWgmsat for the pqxeat or the
        8Ot@&.~kl        80 8pWiiri8d %k~~fn Wd 8hWkI $Q b0 dU8
                IIIbOUllt8
        ma unpaid by thd delinquent tar &eWrd8 or said oountrl
        . . ." (~@lfi818OUrS)
           The foregoing 18 8UifiOim to de8i0~t5~~0     Ohat 8uit8
ror delinquent ad valoren tau8 ay be rinteiaed      snl~ la tho
county where the real a8tate fs lItu&ied, tno that In th*
8itUatiOll             preBUkt@k&     by YOU           it 'Will     19pUiZ4b     tfunt   8emlWtO         8Uit8
bo filtd in the,re8&WOtiVb                            OOUiIti*8      $23 WhiO&       the iaId 18
8itwted, 8nd this regardhO                                 Or     Wh80hOr      per8Ond     8UViO8         Or
8errioe           by    publloatlon            ie    required.
                       You are,      tborofore,            aooordlngly          80   ~dti806.